DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 9/24/2021 have been fully considered but they are not persuasive.
Applicant argues that Kang does not explicitly teach “an entirety of the first image is captured under active illumination by at least one infrared, IR, illuminator…” and “an entirety of the second image being captured under active illumination by least one infrared, IR, illuminator….”
In response, the examiner respectfully disagrees.  First, the amendment “an entirety of the first image is captured under active illumination by at least one infrared, IR, illuminator…” and “an entirety of the second image being captured under active illumination by least one infrared, IR, illuminator…” are not supported by the specification.  The specification does not describe whether an entire image is actively illuminated during the image capturing process.  The passages from the specification cited by the applicant only describe eye based exposure control is used to optimize the exposure.  They do not describe images are captured under active illumination.  
Furthermore, the specification states “[a]n exposure control based solely on the eye region/eye area according to embodiments herein suitably adapt and optimize the image sensor device exposure settings such that the eye of the user of the eye tracking system will be well exposed in subsequent images captured by the image sensor 
Second, the amended claims recite “an entirety of the first image is captured under active illumination by at least one infrared, IR, illuminator…” and “an entirety of the second image being captured under active illumination by least one infrared, IR, illuminator…,” but they do not specify whether the entire image is being illuminated when captured.  Under the broadest reasonable interpretation, the claims are interpreted that the entire first (second) image is captured under active illumination but the only parts of the image (region of interests) are actively illuminated.
Kang teaches the camera unit 910 includes an image sensor with a rolling shutter driving system and an image signal processor (ISP). The camera unit 910 images a subject based on a camera control value (that is, an exposure value and/or a gain value of the image sensor) which is supplied from the control unit 930, and provides a frame synchronization signal Vsync and a line synchronization signal Hsync corresponding to the captured image to the control unit 930. The camera unit 930 supplies image information corresponding to the image captured based on the camera control value to the analysis unit 920 for the purpose of determination of a region of .
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 25, 26, 30, 31, 33, 34, 35, 39, 40, 42, 43, and 44 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kang et al. (US 2019/0141264 A1).
Consider claim 34, Kang teaches an eye tracking system, the system comprising an image sensor device being sensitive to IR light and processing circuitry, wherein the processing circuitry is configured to control the exposure settings of the image sensor device, by: obtaining a first image, wherein an entirety of the first image is captured under active illumination by at least one infrared, IR, illuminator associated with the eye tracking system and at a current exposure setting, using the image sensor device (the camera unit 910 includes an image sensor with a rolling shutter driving system and an image signal processor (ISP). The camera unit 910 images a subject based on a camera control value (that is, an exposure value and/or a gain value of the image sensor) which is supplied from the control unit 930, and provides a frame synchronization signal Vsync and a line synchronization signal Hsync corresponding to the captured image to the control unit 930. The camera unit 930 supplies image information corresponding to the image captured based on the camera control value to the analysis unit 920 for the purpose of determination of a region of interest. The analysis unit 920 generates region-of-interest information (for example, coordinate section information designated in one frame) using the image information supplied from the camera unit 910, that is, image information corresponding to a specific frame, and supplies the generated region-of-interest information to the control unit 930. As illustrated in FIG. 10, the region-of-interest information for defining a region of interest 1030 can be generated, for example, to correspond to one or more of a shape, a size, and a position of a prescribed object of interest 1030. Information on one or more of the shape, the size, and the position of the object of interest 1030 may be stored in a storage unit (not illustrated) in advance [0081] – [0083].  See also [0091] – [0096] and [0100] – [0111]); determining if at least one eye is depicted in the first image, wherein determining if at least one eye is depicted in the first image comprises detecting in the first image at least a part of an eye illuminated by IR light from the at least one IR illuminator, wherein said at least one part of an eye comprises at least one glint, at least one pupil, a part of at least one iris, a part of at least one sclera, and/or a part of at least one eye lid (The eye region detecting unit 234 detects an eye region in the face region detected by the face detecting unit 232. A range of an eye region in which an eye is located in the face region detected by the face detecting unit 232 may be designated in advance, for example, as an upper 30% region of the detected face region in consideration of a face position of a driver sitting in the vehicle and an installation angle of the camera unit 220. The eye region detecting unit 234 may designate an eye region as a result of learning for a region which is mainly recognized as a region in which a pupil is present by the pupil detecting unit 236 in previous processes. The pupil detecting unit 236 detects the center of a pupil in the detected eye region. The center of a pupil can be detected in the eye region, for example, using an adaptive threshold estimating method using features that a gray scale of a pupil region is lower than that of the other region. For example, a method of detecting a motion vector using a hierarchical KLT feature tracking algorithm and extracting accurate central coordinates of a pupil using the detected motion vector can also be used. Even when a face of a driver imaged by the camera unit 220 through the above-mentioned processes is a front face or is not a front face, a face region, an eye region, and presence and a position of a pupil can be accurately detected. The image analyzing unit 230 supplies one or more of face region information, eye region information, and pupil central position information as detection results to the control unit 240.  When the pupil central position information is not continuously input from the image analyzing unit 230 for a predetermined time (for example, 0.5 seconds) or more (for example, when a state in which an eye is closed and a pupil is not detected is maintained), the control unit 240 can recognize that the driver is driving while drowsy. ; if at least one eye is depicted in the first image: defining at least one region of interest, ROI, from the first image comprising a group of pixels in the first image representing at least a part of the depicted at least one eye (The control unit 930 maintains or changes a camera control value (that is, an exposure value and a gain value of the image sensor which are set to acquire an image with average brightness) for the camera unit 910 with reference to the region-of-interest information supplied from the analysis unit 920, and sets an illumination control value (that is, an Hsync count value) corresponding to the illumination turn-on sections corresponding to the region of interest 1030. That is, the control unit 930 sets an illumination control value for a subsequent frame based on the region of interest information which is analyzed based on the image information of a current frame captured using the camera control value by analysis unit 920. Thereafter, the control unit recognizes start of a subsequent frame based on the frame synchronization signal Vsync input from the camera unit 910, counts the line synchronization signal Hsync input from the camera unit 910, inputs an illumination turn-on trigger signal to the illumination unit 940 when it is determined that it is an exposure time of a line corresponding to the illumination control value, that is, the region of interest, and inputs an illumination turn-off trigger signal to the illumination unit 940 when it is determined that it is not the exposure time of the line corresponding to the region of interest [0091] – [0096]); determining a respective intensity value for each of the at least one ROI based on intensity values of the group of pixels in the ROI ; and determining a second exposure setting by adjusting at least one exposure parameter of the image sensor device based on the determined intensity value, or values, for the at least one ROI (The control unit 930 can update and set a drive setting value (that is, the camera control value and the illumination control value) such as adjusting an exposure time or adjusting an illumination tum-on section based on the region-of-interest information updated to correspond to position change of the object of interest 1020 in continuous image frames. The illumination unit 940 applies light to a subject and turns on or off an illumination based on the illumination turn-on/off trigger signal from the control unit 930. The illumination unit 940 can be configured, for example, to apply infrared light in a prescribed wavelength band to a subject. In this case, by providing the camera unit 910 with a band-pass filter that selectively passes only infrared light with a prescribed wavelength, it is possible to reduce an influence of solar radiation in detecting an object of interest and determining whether a driver is driving while drowsy using a captured image.  FIG. 11 illustrates an image captured by the camera unit 910 in a state in which the illumination unit 940 turns on and off the illumination under the control of the control unit 930. As illustrated in the drawing, since a degree of definition of an image varies depending on an amount of light input during an exposure time of each section (for example, each line) in one frame, for example, section (2) is processed to be brighter than section (1), the control unit 930 can control the operation of the illumination unit 940 such that the entire section designated as the region of interest 1030 is set to the exposure time. When the exposure time of the image sensor increases at the same illumination control value, section (1) decreases and section (2) increases. When the tum-on section increases at the same camera control value, section (3) increases and sections (1) and (2) decrease. [0091] – [0096]); and setting the current exposure setting to the second exposure setting (The control unit 930 can update and set a drive setting value (that is, the camera control value and the illumination control value) such as adjusting an exposure time or adjusting an illumination tum-on section based on the region-of-interest information updated to correspond to position change of the object of interest 1020 in continuous image frames. The illumination unit 940 applies light to a subject and turns on or off an illumination based on the illumination turn-on/off trigger signal from the control unit 930. The illumination unit 940 can be configured, for example, to apply infrared light in a prescribed wavelength band to a subject. In this case, by providing the camera unit 910 with a band-pass filter that selectively passes only infrared light with a prescribed wavelength, it is possible to reduce an influence of solar radiation in detecting an object of interest and determining whether a driver is driving while drowsy using a captured image.  FIG. 11 illustrates an image captured by the camera unit 910 in a state in which the illumination unit 940 turns on and off the illumination under the control of the control unit 930. As illustrated in the drawing, since a degree of definition of an image varies depending on an amount of light input during an exposure time of each section (for example, each line) in one frame, for example, section (2) is processed to be brighter than section (1), the control unit 930 can control the operation of the illumination unit 940 such that the entire section designated as the region of interest 1030 is set to the exposure time. When the exposure time of the image sensor increases at the same illumination control value, section (1) decreases and section (2) increases. When the tum-on section increases at the same camera control value, section (3) increases and sections (1) and (2) decrease. [0091] – [0096]); and further comprising: after setting the current exposure setting to the second exposure setting, obtaining, using the image sensor device, a second image captured using the image sensor device, an entirety of the second image being captured under active illumination by at least one infrared, IR, illuminator associated with the eye tracking system (the camera unit 910 includes an image sensor with a rolling shutter driving system and an image signal processor (ISP). The camera unit 910 images a subject based on a camera control value (that is, an exposure value and/or a gain value of the image sensor) which is supplied from the control unit 930, and provides a frame synchronization signal Vsync and a line synchronization signal Hsync corresponding to the captured image to the control unit 930. The camera unit 930 supplies image information corresponding to the image captured based on the camera control value to the analysis unit 920 for the purpose of determination of a region of interest. The analysis unit 920 generates region-of-interest information (for example, coordinate section information designated in one frame) using the image information supplied from the camera unit 910, that is, image information corresponding to a specific frame, and supplies the generated region-of-interest information to the control unit 930. As illustrated in FIG. 10, the region-of-interest information for defining a region of interest 1030 can be generated, for example, to correspond to one or more of a shape, a size, and a position of a prescribed object of interest 1030. Information on one or more of the shape, the size, and the position of the object of interest 1030 may be stored in a storage unit (not illustrated) in advance [0081] – [0083].  See also [0091] – [0096] and [0100] – [0111]). 
Consider claim 35, Kang teaches the processing circuitry is configured to detect in the first image at least a part of an eye by detecting at least one glint caused by IR light from the at least one IR illuminator or at least one pupil illuminated by IR light from the at least one IR illuminator ([0062] – [0065]).
Consider claim 39, Kang teaches the at least one exposure parameter of the image sensor device comprises gain and wherein the processing circuitry is configured to adjust the at least one exposure parameter by applying a gain to be multiplied to the pixel intensity values of images captured using the image sensor device ([0020], [0081], [0091], [0100], [0108] – [0109]).
Consider claim 40, Kang teaches the at least one exposure parameter of the image sensor device comprises exposure time and wherein the processing circuitry is configured to adjust the at least one exposure parameter by adjusting the exposure time to be applied when capturing images using the image sensor device (The control unit 930 can update and set a drive setting value (that is, the camera control value and the illumination control value) such as adjusting an exposure time or adjusting an illumination tum-on section based on the region-of-interest information updated to correspond to position change of the object of interest 1020 in continuous image frames. The illumination unit 940 applies light to a subject and turns on or off an illumination based on the illumination turn-on/off trigger signal from the control unit 930. The illumination unit 940 can be configured, for example, to apply infrared light in a prescribed wavelength band to a subject. In this case, by providing the camera unit 910 with a band-pass filter that selectively passes only infrared light with a prescribed wavelength, it is possible to reduce an influence of solar radiation in detecting an object of interest and determining whether a driver is driving while drowsy using a captured image.  FIG. 11 illustrates an image captured by the camera unit 910 
Consider claim 43, Kang teaches the processing circuitry is further configured to perform eye detection based on the second image, using the eye tracking system ([0091] – [0096] and [0100] – [0111]).
Consider claim 25, Kang teaches a computer implemented method for controlling the exposure settings of an image sensor device associated with an eye tracking system to enable eye tracking, the image sensor device being sensitive to IR light, wherein the method comprises: obtaining, in the eye tracking system, a first image, wherein an entirety of the first image is captured under active illumination by at least one infrared, IR, illuminator associated with the eye tracking system and at a current exposure setting, using the image sensor device (the camera unit 910 includes an image sensor with a rolling shutter driving system and an image signal processor (ISP). The camera unit 910 images a subject based on a camera control value (that is, an exposure value and/or a gain value of the image sensor) which is ; determining, using processing circuitry comprised in the eye tracking system, if at least one eye is depicted in the first image, wherein determining if at least one eye is depicted in the first image comprises detecting in the first image at least a part of an eye illuminated by IR light from the at least one IR illuminator, wherein said at least one part of an eye comprises at least one glint, at least one pupil, a part of at least one iris, a part of at least one sclera, or a part of at least one eye lid (The eye region detecting unit 234 detects an eye region in the face region detected by the face detecting unit 232. A range of an eye region in which an eye is located in the face region detected by the face detecting unit 232 may be designated in advance, for ; if at least one eye is depicted in the first image: defining, using the processing circuitry, at least one region of interest, ROI, from the first image comprising a group of pixels in the first image representing at least a part of the depicted at least one eye (this limitation along with the subsequent limitations: defining…at least one eye; determining…in the ROI; determining a second…at least one ROI; and setting…the second exposure setting are contingent limitations.  “When analyzing the claimed method as a whole, the PTAB determined that giving the claim its broadest reasonable interpretation, ‘[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed.’”  See MPEP 2111.04(II).  Here, the claim at issue is a method claim that recites contingent limitations.  Therefore, the examiner does not need to present evidence for teaching steps of the claim that is not required to be performed under a broadest reasonable interpretation of the claim.
However, in the interest of compact prosecution, evidence for teaching these steps have been provided in the following.
The control unit 930 maintains or changes a camera control value (that is, an exposure value and a gain value of the image sensor which are set to acquire an image with average brightness) for the camera unit 910 with reference to the region-of-interest information supplied from the analysis unit 920, and sets an illumination control value (that is, an Hsync count value) corresponding to the illumination turn-on sections corresponding to the region of interest 1030. That is, the control unit 930 sets an illumination control value for a subsequent frame based on the region of interest information which is analyzed based on the image information of a current frame captured using the camera control value by analysis unit 920. Thereafter, the control ; determining, using the processing circuitry, a respective intensity value for each of the at least one ROI based on intensity values of the group of pixels in the ROI (The control unit 930 can update and set a drive setting value (that is, the camera control value and the illumination control value) such as adjusting an exposure time or adjusting an illumination tum-on section based on the region-of-interest information updated to correspond to position change of the object of interest 1020 in continuous image frames. The illumination unit 940 applies light to a subject and turns on or off an illumination based on the illumination turn-on/off trigger signal from the control unit 930. The illumination unit 940 can be configured, for example, to apply infrared light in a prescribed wavelength band to a subject. In this case, by providing the camera unit 910 with a band-pass filter that selectively passes only infrared light with a prescribed wavelength, it is possible to reduce an influence of solar radiation in detecting an object of interest and determining whether a driver is driving while drowsy using a captured image.  FIG. 11 illustrates an image captured by the camera unit 910 in a state in which the illumination unit 940 turns on and off the illumination under the control of the control unit 930. As illustrated in the drawing, since a degree of definition ; determining a second exposure setting by adjusting, using the processing circuitry, at least one exposure parameter of the image sensor device based on the determined intensity value, or values, of the at least one ROI (The control unit 930 can update and set a drive setting value (that is, the camera control value and the illumination control value) such as adjusting an exposure time or adjusting an illumination tum-on section based on the region-of-interest information updated to correspond to position change of the object of interest 1020 in continuous image frames. The illumination unit 940 applies light to a subject and turns on or off an illumination based on the illumination turn-on/off trigger signal from the control unit 930. The illumination unit 940 can be configured, for example, to apply infrared light in a prescribed wavelength band to a subject. In this case, by providing the camera unit 910 with a band-pass filter that selectively passes only infrared light with a prescribed wavelength, it is possible to reduce an influence of solar radiation in detecting an object of interest and determining whether a driver is driving while drowsy using a captured image.  FIG. 11 illustrates an image captured by the camera unit 910 in a state in which the illumination unit 940 turns ; and setting, using the processing circuitry, the current exposure setting to the second exposure setting (The control unit 930 can update and set a drive setting value (that is, the camera control value and the illumination control value) such as adjusting an exposure time or adjusting an illumination tum-on section based on the region-of-interest information updated to correspond to position change of the object of interest 1020 in continuous image frames. The illumination unit 940 applies light to a subject and turns on or off an illumination based on the illumination turn-on/off trigger signal from the control unit 930. The illumination unit 940 can be configured, for example, to apply infrared light in a prescribed wavelength band to a subject. In this case, by providing the camera unit 910 with a band-pass filter that selectively passes only infrared light with a prescribed wavelength, it is possible to reduce an influence of solar radiation in detecting an object of interest and determining whether a driver is driving while drowsy using a captured image.  FIG. 11 illustrates an image captured by the camera unit 910 in a state in which the illumination unit 940 turns on and off the and further comprising: after setting the current exposure setting to the second exposure setting, obtaining, using the image sensor device, a second image captured using the image sensor device, an entirety of the second image being captured under active illumination by at least one infrared, IR, illuminator associated with the eye tracking system (the camera unit 910 includes an image sensor with a rolling shutter driving system and an image signal processor (ISP). The camera unit 910 images a subject based on a camera control value (that is, an exposure value and/or a gain value of the image sensor) which is supplied from the control unit 930, and provides a frame synchronization signal Vsync and a line synchronization signal Hsync corresponding to the captured image to the control unit 930. The camera unit 930 supplies image information corresponding to the image captured based on the camera control value to the analysis unit 920 for the purpose of determination of a region of interest. The analysis unit 920 generates region-of-interest information (for example, coordinate section information designated in one frame) using 
Consider claim 26, claim 26 recites the same limitations as claim 35.  Therefore, it is rejected for the same reasons.
Consider claim 30, claim 30 recites the same limitations as claim 39.  Therefore, it is rejected for the same reasons.
Consider claim 31, claim 31 recites the same limitations as claim 40.  Therefore, it is rejected for the same reasons.
Consider claim 44, Kang teaches a non-transitory computer readable storage medium storing instructions ([0112]) which, when executed by processing circuitry of a system, cause the system to: obtain a first image, wherein an entirety of the first image is captured under active illumination by at least one infrared, IR, illuminator associated with the eye tracking system and at a current exposure setting, using the image sensor device (the camera unit 910 includes an image sensor with a rolling shutter driving system and an image signal processor (ISP). The camera unit 910 images a subject based on a camera control value (that is, an exposure value and/or a gain value of the image sensor) which is supplied from the ; determine if at least one eye is depicted in the first image, wherein determining if at least one eye is depicted in the first image comprises detecting in the first image at least a part of an eye illuminated by IR light from the at least one IR illuminator, wherein said at least one part of an eye comprises at least one glint, at least one pupil, a part of at least one iris, a part of at least one sclera, and/or a part of at least one eye lid (The eye region detecting unit 234 detects an eye region in the face region detected by the face detecting unit 232. A range of an eye region in which an eye is located in the face region detected by the face detecting unit 232 may be designated in advance, for example, as an upper 30% region of the detected face region in consideration of a face ; if at least one eye is depicted in the first image: define at least one region of interest, ROI, from the first image comprising a group of pixels in the first image representing at least a part of the depicted at least one eye (The control unit 930 maintains or changes a camera control value (that is, an exposure value and a gain value of the image sensor which are set to acquire an image with average brightness) for the camera unit 910 with reference to the region-of-interest information supplied from the analysis unit 920, and sets an illumination control value (that is, an Hsync count value) corresponding to the illumination turn-on sections corresponding to the region of interest 1030. That is, the control unit 930 sets an illumination control value for a subsequent frame based on the region of interest information which is analyzed based on the image information of a current frame captured using the camera control value by analysis unit 920. Thereafter, the control unit recognizes start of a subsequent frame based on the frame synchronization signal Vsync input from the camera unit 910, counts the line synchronization signal Hsync input from the camera unit 910, inputs an illumination turn-on trigger signal to the illumination unit 940 when it is determined that it is an exposure time of a line corresponding to the illumination control value, that is, the region of interest, and inputs an illumination turn-off trigger signal to the illumination unit 940 when it is determined that it is not the exposure time of the line corresponding to the region of interest [0091] – [0096]); determine a respective intensity value for each of the at least one ROI based on intensity values of the group of pixels in the ROI (The control unit 930 can update and set a drive setting value (that is, the camera control value and the illumination control value) such as adjusting an exposure time or adjusting an illumination tum-on section based on the region-of-interest information updated to correspond to position change of the object of interest 1020 in continuous image frames. The illumination unit 940 applies light to a subject and turns on or off an ; and determine a second exposure setting by adjusting at least one exposure parameter of the image sensor device based on the determined intensity value, or values, for the at least one ROI (The control unit 930 can update and set a drive setting value (that is, the camera control value and the illumination control value) such as adjusting an exposure time or adjusting an illumination tum-on section based on the region-of-interest information updated to correspond to position change of the object of interest 1020 in continuous image ; and set the current exposure setting to the second exposure setting (The control unit 930 can update and set a drive setting value (that is, the camera control value and the illumination control value) such as adjusting an exposure time or adjusting an illumination tum-on section based on the region-of-interest information updated to correspond to position change of the object of interest 1020 in continuous image frames. The illumination unit 940 applies light to a and further comprising: after setting the current exposure setting to the second exposure setting, obtaining, using the image sensor device, a second image captured using the image sensor device, an entirety of the second image being captured under active illumination by at least one infrared, IR, illuminator associated with the eye tracking system (the camera unit 910 includes an image sensor with a rolling shutter driving system and an image signal processor (ISP). The .
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 27-29, 32, 36-38, and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US 2019/0141264 A1) in view of Ivarsson et al. (US 2018/0270436 A1).
Consider claim 36, Kang teaches all the limitations in claim 34 but does not explicitly teach the processing circuitry is configured to define a first region of interest, ROI, for a first eye depicted in the first image and a second region of interest, ROI, for a second eye depicted in the first image.
Ivarsson teaches the processing circuitry is configured to define a first region of interest, ROI, for a first eye depicted in the first image and a second region of interest, ROI, for a second eye depicted in the first image ([0106] – [0108]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of defining a first region of interest for a first eye and a second region of interest for a second eye because such incorporation would help determine an updated position of the eyes and reposition the region of interest around the updated position.  This process 
Consider claim 37, Ivarsson teaches the processing circuitry is configured to determine the respective intensity value for each of the at least one ROI by applying a histogram to the intensity values of all or a selection of the pixels in the ROI ([0169]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of defining a first region of interest for a first eye and a second region of interest for a second eye because such incorporation would help determine an updated position of the eyes and reposition the region of interest around the updated position.  This process of updating the position of the eye and repositioning the region of interest is repeated over time to track movements of and changes to the eye.  [0106].
Consider claim 38, Ivarsson teaches the processing circuitry is configured to determine if at least one eye is depicted in a first image by detecting pixels representing a glint or at least a part of one or more of the iris, the pupil, the sclera, or the eye lid of the at least one eye ([0122] – [0124]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of defining a first region of interest for a first eye and a second region of interest for a second eye because such incorporation would help determine an updated position of the eyes and reposition the region of interest around the updated position.  This process 
Consider claim 41, Ivarsson teaches the at least one exposure parameter of the image sensor device comprises skipping or binning and wherein the processing circuitry is configured to adjust the at least one exposure parameter by adjusting a skipping or binning read-out scheme for the image sensor device ([0082], [0089], [0091], [0097], [0106]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of defining a first region of interest for a first eye and a second region of interest for a second eye because such incorporation would help determine an updated position of the eyes and reposition the region of interest around the updated position.  This process of updating the position of the eye and repositioning the region of interest is repeated over time to track movements of and changes to the eye.  [0106].
Consider claim 27, claim 27 recites the same limitations as claim 36.  Therefore, it is rejected for the same reasons.
Consider claim 28, claim 28 recites the same limitations as claim 37.  Therefore, it is rejected for the same reasons.
Consider claim 29, claim 29 recites the same limitations as claim 38.  Therefore, it is rejected for the same reasons.
Consider claim 32, claim 32 recites the same limitations as claim 41.  Therefore, it is rejected for the same reasons.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAT CHI CHIO whose telephone number is (571)272-9563. The examiner can normally be reached Monday-Thursday 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE J ATALA can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/TAT C CHIO/Primary Examiner, Art Unit 2486